         Case 1:19-cr-00067-PGG          Document 64       Filed 01/14/20    Page 1 of 2




Donald D. duBoulay                                            305 Broadway, Suite 602
 A ttomey at Law                                              New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                              January 14, 2020

The Honorable Paul G. Gardephe
United States District Judge                                MEMO ENDORSED                               {U
Southern District of New York
                                                            The Application is gran~~,
Thurgood Marshall Courthouse
40 Foley Square

                                                            "t                          ,"
                                                                                         is
                                                                      r-
New York, New York 10007
                                                             Pau1 G. Ga~-D.J.
Re: United States v. Hammattt (Christopher Hammatt)
       19 Cr. 067 (PGG)                                      Dated:            Jo, 7o;,.,,
Dear Judge Gardephe:

       I write on behalf of Christopher Hammatt to respectfully request a modification of Mr.
Hammatt's bail condition to allow him to obtain employment as a long Haul truck driver which
would necessitate travel throughout several States.

         Mr. Hammatt bail conditions were set at his initial appearance before this Court, inter alia
as follows: the execution of a personal recognition bond in the amount of $100,000.00 strict
pretrial supervision and travel restricted to the EDNY, SDNY and the Central District of
California. His pretrial supervision has since been amended to regular supervision.

         Mr. Hammatt has obtained an employment offer as a Long haul truck driver, a job he
held prior to his arrest in this matter. If permitted to travel he would be employed by LogiFlex on
a semi-dedicated route. He may be required to travel for training and to pick up and drop off
loads in Oakland CA, Houston, Dallas, Chicago, Detroit, Dayton Ohio and possibly Biloxi Miss.
At all times he would be in daily contact with his pretrial officer by telephone and e-mail.

                Pre-trial officer Tiffany Rivers (District of Ca.) does not object to this request.
She confirms that Mr. Hammatt has fully complied the terms of his release bond and states that a
location monitoring device is not necessary, but if the court wishes she can outfit Mr. Hammatt
with a GPS electronic device (bracelet) to ascertain his location at all times. Mr. Hammatt avers
that the trucking company has a GPS device on their trucks and his location can always be
ascertained in this manner also. He will also give the pretrial officer his dated itinerary prior to
the requested travel.
         Case 1:19-cr-00067-PGG          Document 64     Filed 01/14/20 Page 2 of 2




        Pre-trial office Lea Harmon of the Southern District of New York, defers to the court's
discretion. The Government would request location monitoring if the court grants this request.

                                                    Respectfully submitted,
                                                          /s/

                                                    Donald duBoulay

cc: Nicholas Chiuchiolo, Esq, AUS A
    Tiffany Rivers, Pretrial Services Officer
